    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF NEW YORK
=============================================================

KEVIN MURPHY,


                             Plaintiff,             Case No.: 18-cv-1218

       -vs-

ONONDAGA COUNTY, THE ONONDAGA COUNTY
SHERIFF’S DEPARTMENT, EUGENE CONWAY both Individually
and in his capacity as Sheriff of Onondaga County, JOSEPH
CICIARELLI both Individually and in his capacity as Chief Police
Deputy, MICHAEL DICKINSON, JAMMIE BLUMER,
JONATHAN ANDERSON, JOSEPH PELUSO, ROY
GRATIEN, JASON CASSALIA, and CARL HUMMEL, all
Individually and in their capacities as employees of Onondaga
County and the Onondaga County Sheriff’s Department,”

                             Defendants.

==============================================================

                      MEMORANDUM OF LAW
        IN REPLY AND OPPOSITION TO DEFENDANTS’ RESPONSE
           TO PLAINTIFF’S MOTION FOR DISQUALIFICATION
=====================================================

Dated: February 12, 2019
                                            Respectfully Submitted by:

                                            JARROD W. SMITH, ESQ., P.L.L.C.
                                            Bar Roll #512289
                                            JEFFREY R. PARRY, ESQ.
                                            Bar Roll #508023
                                            Attorneys for Plaintiff, Kevin Murphy
                                            11 South Main Street
                                            P.O. Box 173
                                            Jordan, New York 13080
                                            Tel. No.: (315) 277-5370
                                            Email: jarrodwsmithesqpllc@gmail.com




                                                1
      Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 2 of 9




                                                       TABLE OF CONTENTS
                                                                                                                                             Page
Table of Authorities ..................................................................................................................... ..3

Preliminary Statement ................................................................................................................. ..4

Statement of Facts......................................................................................................................... 4

 Arguments:
POINT I
DEFENDANTS MISPLACE THEIR RELIANCE ON THE COURT’S LOCAL
RULE 7.1(b)(2) AS THE ISSUE BEFORE THE COURT IS NOT A DISCOVERY
ISSUE BUT ON DISQUALIFICATION OF THE ONONDAGA COUNTY
ATTORNEY’S OFFICE WHICH IF NOT ADDRESSED IMMEDIATELY COULD
POTENTIALLY SPELL DISASTER FOR THE CIVIL ACTION NOW PENDING
BEFORE THIS COURT..………………….………………………………….………………4

POINT II
PLAINTIFF’S AFFIDAVIT CONTAINS FACTS OF HIS CASE AND THE
COURT SHOULD CONSIDERED HIS AFFIDAVIT FOR THAT PURPOSE AND
DOES NOT VIOLATE LOCAL RULE 7.1(a)(2)……………………………………………..5

POINT III
FEDERAL RULES OF EVIDENCE RULE 802 DOES NOT APPLY AND THE TEXT
MESSAGES ARE NOT HEAR-SAY FOR THE PURPOSES OF THE RELIEF
REQUESTED IN PLAINTIFF’S MOTION…………..………………………………………6

POINT IV
DEFENDANTS HAVE MISPLACED THEIR RELIANCE ON THE COURT’S LOCAL
RULE 83.4(j) AS IT IS IRRELEVANT AS TO THE COURT DISQUALIFYING AN
ATTORNEY FOR A CONFLICT AS LOCAL RULE 83.4 IS ENTITLED “DISCIPLINE OF
ATTORNEYS’’………………………………………………………………………………7

POINT V
DEFENDANTS HAVE ADMITTED THAT STEFANO (STEVEN) CAMBARERI, ESQ.
IS ANASSISTANT COUNTY ATTORNEY SINCE DECEMBER 2015 AND HAS BEEN
IN THAT CAPACITY AND DISQUALIFICATION AND EARLY DISCOVERY ARE
WARRANTED………………………………………………………………………………7

POINT VI
PLAINTIFF’S MOTION IS NOT FRIVOLOUS AS THE DEFENDANTS HAVE
ADMITTEDTO CAMBARERI BEING AN ASSISTANT COUNTY ATTORNEY
SINCE DECEMBER 2015 AND HAS NOT BEEN REGULARLY AT THE ONONDAGA
COUNTY ATTORNEY’S OFFICE BECAUSE HE IS PART-TIME……………………...8

CONCLUSION…………………………………………………………………………………..9




                                                                         2
    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 3 of 9




                                 TABLE OF AUTHORITIES

Fed. Case Law:
                                                                                        pg.


1) Glueck v. Jonathan Logan, Inc., 653 F 2d 746, 748 (2nd Cir. 1981)                    4,7

2) United States v. Prevezon Holdings Ltd., 839 F. 3d 227, 241 (2nd Cir. 2016).         5,7




       Federal and State Statues:
                                                                                  Pg.

1) N.D.N.Y. Local Rule 7.1(a)(2) (2019)                                           5

2) F.R.E. Rule 801 (2019)                                                         6

3) N.D.N.Y. Local Rule 83.4(j) (2019)                                             7

4) N.D.N.Y. Local Rule 83.4 (2019)                                                7




                                                3
    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 4 of 9




                                     PRELIMINARY STATEMENT

       This Reply Memorandum of Law is submitted in opposition to Defendants’ response to

Plaintiff’s motion pursuant to Federal Rules of Civil Procedure (hereinafter knowns as “Fed. R.

Civ. P.”) requesting disqualification of the Onondaga County Attorney’s Office and a request for

expedited discovery as to the witness tampering and disqualification motion.

       Plaintiff’s motions should be granted based upon the affidavits and documentary evidence

already provided to the Court as well as the current state of the law in the Northern District of

New York.

                                    STATEMENT OF FACTS


       Plaintiff refers this Court to the facts as set out in his Affidavit and initial Memorandum of

Law in support of Plaintiff’s motion.

       Based upon the aforementioned facts, Plaintiff’s motion should be granted in its entirety or

the Court should grant discovery; and schedule a hearing on the issue of disqualification and witness

tampering.

                                            ARGUMENT


                                     POINT I
         DEFENDANTS MISPLACE THEIR RELIANCE ON THE COURT’S LOCAL
       RULE 7.1(b)(2) AS THE ISSUE BEFORE THE COURT IS NOT A DISCOVERY
          ISSUE BUT ON DISQUALIFICATION OF THE ONONDAGA COUNTY
       ATTORNEY’S OFFICE WHICH IF NOT ADDRESSED IMMEDIATELY COULD
       POTENTIALLY SPELL DISASTER FOR THE CIVIL ACTION NOW PENDING
                                BEFORE THIS COURT.

       Plaintiff filed this motion knowing full well that speaking with the Defendants would be

futile. Plaintiff’s filed this motion to avoid the “significant risk of trial taint.” Glueck v. Jonathan

Logan, Inc., 653 F 2d 746, 748 (2nd Cir. 1981). Further, it was to place the Court on immediate

notice so the Court could take swift action in preserving the integrity of the adversarial process.


                                                   4
    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 5 of 9




United States v. Prevezon Holdings Ltd., 839 F. 3d 227, 241 (2nd Cir. 2016). If Plaintiff’s were to

follow Rule 7.1(b)(2) again it would have been futile to do so in the interest of justice and in the

interest of judicial economy of the progression of the Plaintiff’s case. What is at issue is not some

discovery issue that can be cured over time, disqualification if not attended to immediately can have

serious ramifications of the party’s litigation rights as the case moves forward.

       Here in the instant case, we do not just have one attorney but an entire county attorney’s

office that the Plaintiff is requesting to be disqualified. The facts that support the disqualifying of

the Onondaga County Attorney’s office stem from the business relationships of Steve Cambareri,

Esq., and him tampering with a witness.

       In addition, Defendants’ submitted the Affidavit of Steven P. Morgan who admits that

Cambareri was an assistant county attorney and on the Defendant County’s pay roll since December

2015. (See Steven P. Morgan’s Affidavit Doc.#18). These facts alone should disqualify the

Onondaga County Attorney’s Office coupled with Cambareri tampering with a witness.

       Plaintiff’s motion should be granted in its entirety or the Court should grant discovery; and

schedule a hearing on the issue of disqualification and witness tampering.

                                              POINT II

         PLAINTIFF’S AFFIDAVIT CONTAINS FACTS OF HIS CASE AND THE
       COURT SHOULD CONSIDERED HIS AFFIDAVIT FOR THAT PURPOSE AND
                   DOES NOT VIOLATE LOCAL RULE 7.1(a)(2).

       Defendants provide no case law to support their position but for the Local Rule 7.1(a)(2).

Plaintiff has provided the paragraphs that Defendants have alleged are legal arguments as follows:

       Defendants have requested that the Court reject and not consider Paragraphs 13 through 20

of Plaintiff Murphy’s Affidavit as being legal arguments. Plaintiff’s Affidavit is an Affidavit of the

facts. Plaintiff, Kevin Murphy, is an Onondaga County Sheriff holding the rank of Police Sergeant.

Plaintiff Murphy has been a sheriff for twenty (20) plus years. Plaintiff Murphy stands by his


                                                  5
    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 6 of 9




Affidavit as an Affidavit of the Facts; not law.

       Plaintiff’s motion should be granted in its entirety or the Court should grant discovery; and

schedule a hearing on the issue of disqualification and witness tampering.

                                             POINT III

FEDERAL RULES OF EVIDENCE RULE 802 DOES NOT APPLY AT THIS TIME FOR THE
PURPOSES OF THIS COURT DETERMINING WHETHER TO HAVE A HEARING ON THE
                      ISSUE OF DISQUALIFICATION.

       Federal Rules of Evidence Rule 801 is clear that “Hearsay means a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” F.R.E Rule 801(c)(1) and (2).

There is no denying Rule 801 is the hearsay rule. However, unlike the instant motion before this

Court, you have to be in a trial and/or a hearing to have this rule of evidence apply.

       Plaintiff properly submitted an Affidavit with someone having personal knowledge of the

events so stated in his Affidavit, namely himself.

       Plaintiff has attached proof to his affidavit which are text messages that were in November

2018 where the CI indicated that her attorney is Steve Cambareri and that she has spoken to him on

this very lawsuit. Not only do the texts from the CI indicate that Mr. Cambareri is giving her advice,

a November 1, 2018 email to Plaintiff states that she has the best lawyer indicating Cambareri.

       F.R.E. Rule 801 does not apply. Plaintiff’s motion should be granted in its entirety or the

Court should grant discovery; and schedule a hearing on the issue of disqualification and witness

tampering where Defendant’s counsel can make the appropriate hearsay objection at that time; at a

hearing.




                                                   6
    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 7 of 9




                                              POINT IV

    DEFENDANTS HAVE MISPLACED THEIR RELIANCE ON THE COURT’S LOCAL
     RULE 83.4(j) AS IT IS IRRELEVANT AS TO THE COURT DISQUALIFYING AN
    ATTORNEY FOR A CONFLICT AS LOCAL RULE 83.4 IS ENTITLED “DISCIPLINE
                                 OFATTORNEYS’’

       If Cambareri is not an Assistant County Attorney, then why is Defendant’s counsel

defending Cambareri by requesting the Court to review the New York Rules of Professional

Conduct? Plaintiff’s counsel has reviewed Local Rule 83.4 in its entirety. It has nothing to do with

disqualifying an attorney or disqualifying the Onondaga County Attorney’s Office from

representing the Defendants.

       The Court should take notice that Local Rule 83.4 is entitled “Discipline of Attorneys.”

Plaintiff has requested no such relief, but the disqualifying of the Onondaga County Attorney’s

Office for the conduct of Stefano Cambareri, an assistant county attorney for Onondaga County;

and per the Plaintiff’s Affidavit and proof attached to that Affidavit tampered with a witness.

       As for any disciplinary action against Cambareri, if any, Plaintiff leaves that up to the sound

discretion of the Court. Plaintiff’s motion should be granted in its entirety or the Court should grant

discovery; and schedule a hearing on the issue of disqualification and witness tampering.

                                              POINT V

    DEFENDANTS HAVE ADMITTED THAT STEFANO (STEVEN) CAMBARERI, ESQ.
   IS AN ASSISTANT COUNTY ATTORNEY SINCE DECEMBER 2015 AND HAS BEEN
     IN THAT CAPACITY AND DISQUALIFICATION AND EARLY DISCOVERY ARE
                              WARRANTED.

       Again, it has been determined by the courts in the federal system that disqualification is only

appropriate were permitting the representation to continue would pose a “significant risk of trial

taint.” Glueck v. Jonathan Logan, Inc., 653 F 2d 746, 748 (2nd Cir. 1981). The federal courts have

the sound discretion to disqualify attorneys for ethical violations which drives “from their inherent

power to preserve the integrity of the adversarial process.” United States v. Prevezon Holdings Ltd.,


                                                  7
    Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 8 of 9




839 F. 3d 227, 241 (2nd Cir. 2016). Plaintiff is requesting from this Court based upon his initial

motion papers that this Court use its power to protect the integrity of this adversarial proceeding.

       Here in the instant case, Plaintiff requests this Court to review the Affidavit of Steven P.

Morgan’s Affidavit Doc.#18. Defendant County has admitted to Cambareri being an Assistant

County Attorney. This undisputed fact coupled with Cambareri tampering with a witness demands

disqualification.

       Plaintiff’s motion should be granted in its entirety or the Court should grant discovery; and

schedule a hearing on the issue of disqualification and witness tampering.

                                             POINT VI

      PLAINTIFF’S MOTION IS NOT FRIVOLOUS AS THE DEFENDANTS HAVE
      ADMITTED TO CAMBARERI BEING AN ASSISTANT COUNTY ATTORNEY
   SINCE DECEMBER 2015 AND HAS NOT BEEN REGULARLY AT THE ONONDAGA
           COUNTY ATTORNEY’S OFFICE BECAUSE HE IS PART-TIME.

       Again, Plaintiff requests this Court to review the Affidavit of Steven P. Morgan’s Affidavit

Doc.#18. Defendant County has admitted to Cambareri being an Assistant County Attorney. This

undisputed fact coupled with Cambareri tampering with a witness demands disqualification.

       Further, the Affidavits of Robert Durr, Esq., County Attorney and John E. Heisler, Jr., Esq.

the author the Defendants’ response papers are contradictory and self-serving at best. See Durr

Affidavit Doc.#19 and Heisler Affidavit Doc.#20. The Affidavits alone make them witnesses to the

instant application and demand disqualification as Plaintiff will call them as a witness in this

application should a hearing be granted. In Defendants’ response papers at Point IX, Page 10,

Defendants list contradictory portions of Durr’s and Heisler’s Affidavits. Here are the following

excerpts from the Defendants’ papers that are contradictory:

       “Cambareri does not practice law and has never practiced law in County’s law department

(See Durr’s Affidavit ¶7; Heisler’s Affidavit ¶5)” This statement is contradicted by Steven P.



                                                  8
     Case 5:18-cv-01218-GLS-CFH Document 33 Filed 02/12/19 Page 9 of 9




Morgan’s Affidavit where Cambareri was hired as an assistant county attorney. The bottom line is

that Cambareri works for the Defendant County and he tampered with a witness on behalf of the

Defendant County. The Onondaga County Attorney’s office is the Defendant County.

        “Cambareri is not regularly present and has never been regularly present in County’s law

department. (see Durr’s Affidavit ¶10; Heisler’s Affidavit ¶5).” What does “regularly” mean? Of

course, Cambareri is not a regular in the assistant county attorney’s office because he is a part-time

employee and does not need office space.

        The questions this Court needs to answer is 1) Is Cambareri an employee of the Defendant

County; and 2) Did he tamper with a witness in his capacity as an assistant county attorney? If the

Court finds both to be true then the Onondaga County Attorney’s office must be disqualified to

preserve the integrity of the adversarial process. As for Stefano Cambareri’s Affidavit, it is

irrelevant.

        Plaintiff’s motion should be granted in its entirety or the Court should grant discovery; and

schedule a hearing on the issue of disqualification and witness tampering.

                                          CONCLUSION

        Based upon the aforementioned, Plaintiff’s motion should be granted in its entirety or the

Court should grant discovery; and schedule a hearing on the issue of disqualification and witness

tampering.

Dated: February 12, 2019                              Respectfully Submitted,

                                                      JARROD W. SMITH, ESQ., P.L.L.C.

                                                      JW Smith
                                                      _________________________________
                                                      Jarrod W. Smith, Esq.
                                                      11 South Main Street -P.O. Box 173
                                                      Jordan, New York 13080
                                                      Tel. No.: (315) 277-5370
                                                      Email: jarrodwsmithesqpllc@gmail.com

                                                  9
